Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Arun Shome on 05/25/2022.
The application is amended as below:
In the claims:
Claim 1: 	Replaced as follows
--1.        A detection device comprising:
                        a detection sensor comprising:
                                    a single light-emitting element that radiates light onto a conveyed material; and
                                    a plurality of light-receiving elements that receive interference light including the light that is scattered at a surface of the conveyed material and the light that is scattered inside the conveyed material,
                        wherein the detection device further comprises a detection mechanism that acquires detection results of the plurality of light-receiving elements of the detection sensor, and performs averaging processing on the detection results to detect a conveying speed of the conveyed material, and 
                        wherein, in plan view, the plurality of light-receiving elements are arranged such that the light-emitting element is located therebetween in a conveyance direction of the conveyed material.--

	Claim 2:       Canceled.
	Claim 6:       Canceled.
					CLAIM REJOINDER
Claim 1 is/are generic and allowable.  Accordingly, the restriction requirement as to the encompassed species is hereby withdrawn and claims 3-4 are no longer withdrawn from consideration since all of the claims to these species depend from or otherwise include each of the limitations of an allowed generic claim.  
In view of the above noted withdrawal of the restriction requirement as to the linked species, applicant(s) are advised that if any claim(s) depending from or including all the limitations of the allowable generic linking claim(s) be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
				REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein, in plan view, the plurality of light-receiving elements are arranged such that the light-emitting element is located therebetween in a conveyance direction of the conveyed material is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 3-4 and 7-9 are allowed because they depend directly/indirectly on claim 1.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853